


Exhibit 10.18


TYSONS INTERNATIONAL PLAZA


SECOND AMENDMENT
TO LEASE
BY AND BETWEEN
485 PROPERTIES, LLC
(LANDLORD)
AND
CONVERA TECHNOLOGIES, INC.
(TENANT)

--------------------------------------------------------------------------------

          THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made this
_________ day of ______________, 2004, by and between 485 PROPERTIES, LLC, a
Delaware limited liability company (“Landlord”), and CONVERA TECHNOLOGIES, INC.,
a Delaware corporation (“Tenant”).


W I T N E S S E T H:

          WHEREAS, Landlord and Excalibur Technologies Corporation, a Delaware
corporation and Tenant’s predecessor-in-interest (“Excalibur”), have entered
into that certain Office Lease Agreement dated March 4, 1999 (the “Original
Lease”), pursuant to which Landlord leased to Excalibur, and Excalibur leased
from Landlord, those certain premises located in Tower II of the Project known
as Tysons International Plaza, as follows:

      Suite 200       11,125   square feet of GRA           Suite 455      
3,075   square feet of GRA           Suite 750       4,491   square feet of GRA
   

--------------------------------------------------------------------------------

      TOTAL:       18,691   square feet of GRA    

--------------------------------------------------------------------------------


(Suite 200, Suite 455 and Suite 750 hereinafter shall be referred to
collectively as the “Original Premises.”)

          WHEREAS, Tysons Corner Associates II (“Tysons”), Landlord’s
predecessor-in-interest, and Excalibur have entered into that certain Agreement
dated November 19, 1998 (the “Storage Lease”), pursuant to which Tysons leased
to Excalibur approximately 585 square feet of storage space (the “Storage
Space”) located on the P-2 level of Tower II.

          WHEREAS, Tenant became successor-in interest to Excalibur under the
Lease pursuant to the merger of Excalibur into Tenant.

          WHEREAS, Landlord and Tenant have entered into that certain First
Amendment to Lease dated August 1, 2001 (the “First Amendment”), pursuant to
which Landlord leased to Tenant approximately 1,811 square feet of GRA located
on the second floor of Tower II (the “Additional Premises #1), upon the terms
and conditions set forth in the First Amendment. (The Original Lease, as
modified and amended by the First Amendment, hereinafter shall be referred to as
the “Lease.”)

--------------------------------------------------------------------------------




          WHEREAS, the scheduled expiration date of the Lease is October 5, 2004
(the “Scheduled Expiration Date”).

          WHEREAS, Landlord and Tenant desire to amend and modify the Lease and
the Storage Lease, as hereinafter set forth, for the purposes, among others, of
(i) extending the Term of the Lease for a period of thirty-eight (38) months;
(ii) reducing the size of the Premises; and (iii) revising the rent payable by
Tenant under the Storage Lease.

          NOW, THEREFORE, in consideration of the above premises and of the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and adequacy of which hereby are acknowledged, the
parties hereto hereby agree that the Lease is amended as follows:

          1. Incorporation of Recitals. The foregoing recitals of this Second
Amendment are all hereby incorporated in and made a part of this Second
Amendment, to the same extent as if herein set forth in full.

          2. Capitalized Terms. All capitalized terms not defined in this Second
Amendment shall have the meanings as are ascribed to such terms in the Lease.

          3. Term.

                    3.1. The Term of the Lease, as hereby amended, shall be
extended for a period commencing on October 6, 2004 (the “Extended Term
Commencement Date”) and shall continue thereafter until 11:59 p.m. on December
31, 2007 (the “Extended Term”), unless terminated prior thereto in accordance
with the terms and conditions of the Lease, as hereby amended. Tenant shall have
no right or option to extend the Term beyond the Extended Term.

                    3.2 Notwithstanding the above, the Term of the Lease, as
hereby amended, shall terminate and expire with respect to the Returned Premises
on the Holdover Expiration Date (as defined below).

          4. Reduction in Size of Premises. Effective as of December 5, 2004
(the “Holdover Expiration Date”), the Premises shall be reduced by approximately
7,566 square feet of GRA. Attached hereto as Exhibit A is an outline of the
Premises, which outline sets forth (i) the portion of the Premises to continue
under the Lease, as hereby amended (i.e., 13,172 square feet of GRA, which
includes an additional 236 square feet of GRA not previously leased by Tenant
[the “Additional Space”]) (the “Retained Premises”) for the entire Extended
Term, and (ii) the portion of the Premises to be returned and delivered to
Landlord on or before the Holdover Expiration Date (i.e., 7,566 square feet of
GRA) (the “Returned Premises”). On or before the Holdover Expiration Date,
Tenant shall deliver the Returned Premises to Landlord, broom-clean and free of
Tenant’s Property.

2

--------------------------------------------------------------------------------




          5. Annual Base Rent.

                    5.1. Commencing on the Extended Term Commencement Date and
continuing thereafter throughout the remainder of the Term of the Lease, as
hereby amended, Tenant shall pay Landlord annual Base Rent with respect to the
Retained Premises for each such year (or portion thereof) as follows:

Year

--------------------------------------------------------------------------------

Base Rental Rate
Per Square Foot of
GRA in the Retained Premises

--------------------------------------------------------------------------------

        1 (commencing on November 1, 2004)   $25.50       2 (commencing on
November 1, 2005)   $26.27       3 (commencing on November 1, 2006)   $27.05    
  4 (commencing on November 1, 2007)   $27.86  

In addition, Tenant shall pay Landlord Base Rent with respect to the Retained
Premises for the period October 6, 2004 through October 31, 2004 in the sum of
Twenty-Three Thousand Four Hundred Seventy-Five and 90/100 Dollars ($23,475.90),
which sum shall be due and payable on or before October 1, 2004. Annual Base
Rent with respect to any partial year shall be pro rated, based upon the actual
number of months. Annual Base Rent shall be payable in equal monthly
installments, at such times, at such place, and in such manner as is otherwise
provided in the Lease. Notwithstanding the above, Base Rent with respect to the
Retained Premises shall be abated and Tenant shall have no obligation to pay the
same, with respect to the first one and one-half months of the Extended Term
(i.e., the first $41,985.75 of Base Rent due hereunder with respect to the
Retained Premises for the Extended Term shall be abated).

                    5.2. Commencing on the Extended Term Commencement Date and
continuing thereafter through and including the Holdover Expiration Date, Tenant
shall pay Landlord Annual Base Rent with respect to the Returned Premises in the
sum of Thirty-Two and 08/100 Dollars ($32.08) per square foot of GRA in the
Returned Premises, in two (2) equal monthly installments of Twenty Thousand Two
Hundred Twenty-Six and 44/100 Dollars ($20,226.44) each, with the first such
installment due on October 6, 2004 and with the second such installment due on
November 6, 2004.

          6. Tenant’s Taxes and Tenant’s Operating Costs Charge. Commencing on
the first anniversary of the Extended Term Commencement Date and continuing
thereafter throughout the Extended Term, Tenant shall continue to pay to
Landlord, Tenant’s pro rata share of Tenant’s Operating Costs Charge and
Tenant’s Taxes, in the manner, at such place, and at such times as is otherwise
set forth in the Lease; provided, however, that, effective as of the Extended
Term Commencement Date, the Base Year with respect to the Retained Premises (but
not the Returned Premises) shall be the calendar year 2004. Tenant’s obligations
under this Section 6 to pay Tenant’s pro rata share of Tenant’s Operating Costs
Charge and Tenant’s Taxes with respect to the Returned Premises shall terminate
and expire on the Holdover Expiration Date.

3

--------------------------------------------------------------------------------




          7. Leasehold Improvements and Refurbishments to the Premises.

                    7.1. Except as otherwise provided herein, Tenant shall
accept and lease the Premises from Landlord for the Extended Term in its “AS IS”
condition.

                    7.2. Notwithstanding the above, Tenant may make leasehold
improvements and refurbishments to the Retained Premises, in accordance with the
terms and conditions of Exhibit B of the First Amendment, mutatis mutandis;
provided, however, that, in lieu of the Allowances set forth in said Exhibit B,
Tenant shall receive an improvement and refurbishment allowance in the sum of
Eight and 50/100 Dollars ($8.50) per square foot of GRA in the Retained
Premises. In addition, Tenant shall receive an additional sum of Fifty-Two
Thousand Dollars ($52,000.00), to be added to the allowance set forth in the
immediately previous sentence, which amount represents unused construction
allowances previously granted Tenant under the Lease.

                    7.3. Notwithstanding the above, Landlord, at Landlord’s cost
and expense and not to be reimbursed from the allowances set forth in Section
7.2 hereof, shall relocate the drinking water fountain presently outside the
rest rooms, to another location within the common area.

          8. Operating Hours. Section 5.2 and Schedule B of the Original Lease
are hereby amended to provided that the operating hours of the Project on
Saturdays shall be 9:00 a.m. to 1:00 p.m.

          9. Parking. Effective as of the Extended Term Commencement Date and
continuing thereafter throughout the Extended Term, Landlord shall cause the
Parking Garage operator to provide to Tenant, at the then-prevailing market
rate(s) specified from time to time by the Parking Garage operator, a number of
unreserved parking spaces based upon the ratio of 3.5 parking spaces per 1,000
square feet of GRA in the Premises, as the same is constituted from time to
time. (The rate currently charged by the Parking Garage operator for unreserved
parking spaces is $60.00 per month.) Said parking spaces shall be located within
the Parking Garage for Tenant’s non-exclusive use. Said parking spaces shall be
available and accessible to Tenant for Tenant’s use twenty-four (24) hours per
day, seven (7) days per week.

          10. Storage Space. Landlord and Tenant hereby agree that the Storage
Lease shall continue and remain in full force and effect in accordance with the
terms and conditions thereof; provided, however, that throughout the term of
said Storage Lease, the annual rent payable to Tenant to Landlord shall be
Twelve Dollars ($12.00) per square foot of Storage Space.

          11. Brokers’ Commissions.

                    11.1 In connection with the leasing of the Premises
hereunder and the entry by the parties into this Second Amendment, Tenant
represents that it has dealt directly with and only with Newmark of Washington,
DC, LLC (“Newmark”) as its authorized representative, and Landlord and CBRE (as
defined below) shall recognize Newmark as Tenant’s authorized representative.
Landlord shall pay Newmark for its services in connection with this Second
Amendment and the leasing of the Premises hereunder pursuant to a separate
agreement.

4

--------------------------------------------------------------------------------




                    11.2 In connection with the leasing of the Premises
hereunder and the entry by the parties into this Second Amendment, Landlord
represents that it has dealt directly with and only with CB Richard Ellis Real
Estate Services, Inc. (“CBRE”) as its authorized representative, and Tenant and
Newmark shall recognize CBRE as Landlord’s authorized representative. Landlord
shall pay CBRE for its services in connection with this Second Amendment and the
leasing of the Premises hereunder pursuant to a separate agreement.

                    11.3 Each party further represents to the other that it has
dealt with no other broker, finder or other person who may be entitled to
brokerage commissions or finder’s fees in connection with the execution of this
Second Amendment and the leasing of the Premises hereunder, other than as
specifically set forth above. Landlord and Tenant each agree to defend,
indemnify and hold harmless the other against and from all liability arising
from any breach of such representation or obligation by the indemnifying party,
including without limitation the reasonable cost of attorneys’ fees in
connection therewith.

          12. Security Deposit. The parties hereto acknowledge and agree that
the balance of the Security Deposit currently held by Landlord under the Lease
is Seventy-One Thousand and Two Hundred Dollars ($71,200.00), which Landlord
shall continue to hold as the Security Deposit throughout the Extended Term.

          13. Patriot Act. Tenant represents and warrants that Tenant (i) has
not been designated as a “specifically designated national and blocked person”
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website, <http://www.treas.gov/ofac/t11
sdn.pdf> or at any replacement website or other replacement official publication
of such list; (ii) is currently in compliance with and will at all times during
the term of the Lease, as hereby amended, remain in compliance with the
regulations of the Office of Foreign Assets Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto; and (iii) has not used and will not use funds from illegal
activities for any payment made under the Lease, as hereby amended.

          14. Ratification of Lease. The Lease and the Storage Lease, and all of
the terms and conditions thereof (as modified by this Second Amendment), are
hereby in all respects ratified, confirmed and approved by both parties hereto.

          15. Counterparts. This Second Amendment may be executed in any number
of counterparts by each party hereto on separate counterparts, each of which
when so executed and delivered shall be deemed an original and all of which
taken together shall constitute but one and the same binding instrument.

          16. Captions. Paragraph and section headings used herein are for
convenience of reference only and shall not affect the construction of any
provision of this Second Amendment.

5

--------------------------------------------------------------------------------




          17. Entire Agreement. The Lease and the Storage Lease, as hereby
amended and modified by this Second Amendment, contains the entire understanding
of the parties with respect to the subject matters covered hereby and thereby
and may be modified only by a written instrument signed by Landlord and Tenant.
Landlord and Tenant intend that, to the maximum extent possible, the invalidity
or unenforceability of any provision of this Second Amendment shall not affect
any of the other provisions hereof or any provision of the Lease or the Storage
Lease.

          18. Binding Effect. This Second Amendment shall bind and inure to the
benefit of Landlord and Tenant, and shall bind and inure to the benefit of their
respective successors and permitted assigns.

          19. Confidentiality. Tenant will maintain the confidentiality of the
Lease, as hereby amended, and will not divulge the economic or other terms of
the Lease, as hereby amended, whether verbally or in writing, to any person,
other than Tenant’s officers, directors, partners or shareholders; Tenant’s
attorneys, accountants and other professional consultants; any governmental
agencies, if so required; and/or pursuant to subpoena or other legal process.

          IN WITNESS WHEREOF, each party has executed and ensealed this Second
Amendment or caused it to be executed and ensealed on its behalf by its duly
authorized representatives, on the day and year first above written.

WITNESS/ATTEST: LANDLORD:

485 PROPERTIES, LLC,
a Delaware limited liability company  
  __________________________ By:
Name:
Title: ____________________________(SEAL)
____________________________
____________________________


TENANT:

CONVERA TECHNOLOGIES, INC.,
a Delaware corporation  
  __________________________ By:
Name:
Title: ____________________________(SEAL)
____________________________
____________________________


6

--------------------------------------------------------------------------------





EXHIBIT A


OUTLINE OF RETAINED PREMISES
AND
OUTLINE OF RETURNED PREMISES


(ATTACHED)